NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CRISTOBAL CERVANTES,                            No.    21-55266

                Petitioner-Appellant,           D.C. No. 5:20-cv-01180-CJC-JC

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Federal prisoner Cristobal Cervantes appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas corpus petition and order

denying reconsideration. We have jurisdiction under 28 U.S.C. § 1291. We

review the dismissal of the § 2241 petition de novo, see Alaimalo v. United States,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
645 F.3d 1042, 1047 (9th Cir. 2011), and the denial of reconsideration for abuse of

discretion, see Smith v. Clark Cnty. Sch. Dist., 727 F.3d 950, 954 (9th Cir. 2013).

We affirm.

      Cervantes contends that the district court erred by concluding that he could

not raise his claims challenging his conviction and sentence in a § 2241 petition.

This court previously denied a certificate of appealability as to those claims.

Insofar as Cervantes’s opening brief seeks reconsideration of that decision, the

request is denied. Furthermore, Cervantes waived any challenge to the district

court’s dismissal of his claims concerning the Bureau of Prisons’ execution of his

sentence and institutional COVID-19 safety protocols by failing to raise any

arguments in support of those claims in his opening brief. See Leer v. Murphy, 844

F.2d 628, 634 (9th Cir. 1988).

      Cervantes’s motion for appointment of counsel is denied.

      AFFIRMED.




                                          2                                       21-55266